DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2020/0,394,458) in view of Gunter (US 10,879,904).

	Referring to claim 1, Yu discloses a deep learning accelerator system (fig. 7, system 700), comprising:
	a hardware interface (fig. 7, interface 708) to a memory (fig. 7, memory 770) of a host computer (fig. 7, client device 702); and
	a deep learning accelerator system interface (fig. 7, training and inference manager 710) for communicatively connecting the plurality of tiles to the memory of the host computer system during an inference operation (para.0070, interface layer 708 to inference manager 710 for training network).
	Gunter discloses a plurality of tiles (fig. 2, tile 200; fig. 1, ASIC 100 of tiles 102), wherein each tile comprises a tile memory (fig. 2, SRAM 202) that operates in accordance with a word configuration (fig. 2, four single-port SRAM width; 11:3-15, memory width and capacity) and the tiles communicate with one another to perform inference in a pipelined scheme (fig. 6A/6B, value stream from tile to tile; 9:4-16, computation by first tile to second tile).
Yu and Gunter are analogous art because they are from from the same field of endeavor in deep learning circuits. At the time of the filing, it would have been obvious to a person of ordinary skill in the art, having the teaching of Yu and Gunter before him or her to modify the inference module 718 of Yu to include the tiled inference computing circuits (12:43-45) of Gunter, thereafter the inference module is implemented with tiles of computing modules. The suggestion and/or motivation for doing so would be obtaining the advantage of improved convolutional computation results (1:35-54) such that data can easily route or skip tiles (2:1-19, fig. 4A/B) as suggested by Gunter. Therefore, it would have been obvious to combine Yu with Gunter to obtain the invention as specified in the instant application claims.

	As to claim 2, Yu discloses the system of claim 1, wherein the memory of the host computer operates with cache-line configuration (para.0097-0101, cache memory 1001/1005/1020).

	As to claims 4 and 18, Yu discloses the system of claim 1, wherein the deep learning accelerator system interface comprises: a switch (fig. 21, switch 2116), wherein the switch is connected to the plurality of tiles; a host interface (fig. 21, processing subsystem 2102), wherein the host interface is connected to the hardware interface; and a bridge (fig. 21, I/O hub 2107), wherein the bridge is connected to the switch and the host interface, and facilitates a first communicative connection (fig. 21, communication link 2106/2113 to inference logic 1015) with the plurality of tiles in accordance with a deep learning interface fabric protocol (para.0136, protocols such as PCIe) associated with the plurality of tiles and facilitates a second communicative connection (fig. 21, communication link 2106/2113 to interface) with a memory fabric protocol (para.0164, PCIe or vendor specific communications) associated with the memory of the host computer.

	As to claim 5, Yu discloses the system of claim 4, wherein the deep learning interface fabric protocol comprises a 2 virtual channel 2-VC protocol (para.0178, protocol to use virtual channels to separate traffic streams for inference logics).
	As to claim 6, Yu discloses the system of claim 4, wherein the cache-line configuration utilizes 64-byte cache lines (para.0241, quad-word size element).

	As to claim 7, Yu discloses the system of claim 4, wherein the word configuration utilizes a 16-bit word (para.0241, quad-word size element).

	As to claims 8, Yu discloses the system of claim 4, wherein the deep learning interface fabric protocol comprises a plurality of tile instructions (para.0201, instructions in pipeline) enabling a pipelining of data (para.0222, such as data for 3D operations) to each of the plurality of tiles during the inference operation (para.0185, via pipeline manager 2432).

	As to claim 9, Yu discloses the system of claim 1, wherein the inference operation comprises an image recognition application (fig. 5, image applications; para.0090, image recognition CNN).

	As to claim 19, Yu discloses the deep learning accelerator system interface of claim 18, wherein the deep learning accelerator system interface and the hardware accelerator are on the same integrated circuit (fig. 11, hardware structure 1015).

	As to claim 20, Yu discloses the deep learning accelerator system interface of claim 18, wherein the host interface connects to a Peripheral Component Interconnect Express PCIe interface of the server processor (para.0164, PCI Express).

Response to Arguments
Applicant’s arguments filed 8/26/2022, have been fully considered, but they are moot in view of new grounds of rejection.

Conclusion
Applicant’s amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). A shortened statutory period for reply to this final action is set to expire in THREE MONTHS from the mailing date of this action. In the event a first reply is filled within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date of the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136 (a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than six months from the date of this final action.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182